The case was now turned into a special verdict finding the facts before mentioned; upon which the Court gave judgment for the defendant, resting their judgment mainly upon the intention manifested on the will. It shows that the main object of the testator was to prevent his son in law, Wm. Robinson, from having any portion or share of his estate. For this purpose he placed it in trust, and provided for several contingencies in reference to the trust, and for *187one final contingency upon which- it was to be- so determined' as to give the- trustees the estate free and clear from the trust, and make them beneficially interested in-- it. That contingency was- the death of all the testator’s children and grand children, without issue, which did not happen. The settled rule is, that the intention must prevail; and the court thought the intention was here manifest, that the testator did not mean to give any portion of his estate- to the trustees whilst he- had children or grand children, ortheir issue living. There was good reason for continuing the legal estate 'in the trustees on the failure of issue- of Mary Robinson, for that might have happened in the lifetime of Wm. Robinson, which would have given him a life estate without such- provision,and this would have defeated the main-, if not the sole-, object of the will.
Houston, for plaintiff.
Cullen, for defendant.
The case was afterwards taken to the Court of Appeals where this- judgment was,-after argument, affirmed, by that court,on.the same- grounds.